Citation Nr: 1001497	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's father


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1986 to January 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which denied service connection for 
a low back disability. 

In October 2009, testimony was provided on the Veteran's 
behalf by his father at a personal hearing, conducted via 
videoconferencing equipment, which was chaired by the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

Referred issue

In addition to his claim of entitlement to service connection 
for a low back disability, the Veteran is also seeking 
service connection for cervical and thoracic spine 
disabilities.  See the February 2007 substantive appeal.  
Those issues have not yet been addressed by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.


In order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In this case the Veteran has been diagnosed with degenerative 
low backache syndrome with intervertebral disc protrusion 
with relative spinal canal stenosis in L4/5 and a disorder in 
L5/S1 vertebral motor segment with retrolisthesis.  See the 
June 2005 VA examination report.  Hickson element (1) has 
therefore been met. 

The Veteran's service treatment records indicate that he 
complained of lower back pain in May 1888.  An X-ray report 
dated May 7, 1988 stated that the Veteran's lumbar spine and 
thoracic spine were within normal limits.  There were no 
other complaints of back pain until the Veteran's December 
1993 separation examination when he reported as medical 
history having recurrent back pain.  The physician conducting 
the Veteran's separation examination did not diagnose him 
with a back disability.  Notwithstanding the absence of an 
in-service diagnosis, based on the Veteran's in-service 
complaints of back pain, Hickson element (2) has arguably 
been demonstrated. 

With respect to Hickson element (3), in a March 2004 
outpatient treatment report, S.R.H., M.D., indicated that the 
Veteran's degenerative disc disease most likely began during 
service and worsened over time.  However, Dr. S.R.H. did not 
discuss the in-service treatment records that described the 
Veteran's spine as "within normal limits" or the ten years 
that had elapsed since the Veteran separated from service.  
Instead, it appears that he based his opinion solely on the 
medical history provided by the Veteran.  

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
relationship, if any, between the Veteran's in-service 
complaints of back pain and his current spine disability.  
These questions must be addressed by an appropriately 
qualified medical professional. See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

In May 2005, the Veteran stated that he was participating in 
VA's vocational rehabilitation program due to his back pain.  
Records associated with any such treatment may shed light on 
the nature of the Veteran's claimed disability.  An effort 
should therefore be made to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  VBA should obtain the Veteran's 
vocational rehabilitation folder and 
associate it with his claims file.

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of all current back disability.  
If the Veteran fails to appear for the 
scheduled examination, or advises VA of 
his unavailability for such examination, 
VBA should arrange for a health care 
professional with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not that the Veteran's current 
low back disability is related to his 
military service.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.

The Veteran is hereby advised that when 
entitlement to a benefit cannot be 
established or confirmed without a current 
VA examination, and a claimant, without 
good cause, fails to report for such 
examination, action (including possible 
denial of the claim) shall be taken.  
Examples of good cause include, but are 
not limited to, the illness or 
hospitalization of the claimant, death of 
an immediate family member, etc.  
38 C.F.R. § 3.655(a)(b) (1995).  

3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


